BARBER, J.,
DISSENTING:
Respectfully, I dissent. As the majority notes, Amanda’s expert, Whitman, confirmed that the government does not mandate testing using dummies weighing over 171 pounds. However, Whitman clarified that it is standard industry practice to *846conduct seatbelt tests for the foreseeable range of occupants weighing at the 5th (female) and 95th (male) percentiles. Nissan admitted to disposing of its developmental test reports. The Court of Appeals concluded that “in the light of the lack of proof of Nissan’s testing and the wide scope of risk to others, it was not palpably or flagrantly against the evidence for the jury to find that punitive damages were appropriate.” I agree and would affirm.
Venters, J,, joins.